DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  a claim should only have one period at the end. Applicant is reminded that a proper claim begins with a capital letter and ends with a period. Period may not be used elsewhere in the claim except for abbreviation. See MPEP 608.01(m).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiono (5,024,216).
Regarding claim 1, Shiono discloses an apparatus, comprising: 

a first connector attached to said support sleeve (fig 1a-1b, member 24)
a second connector attached to said support sleeve near a second longitudinal edge of said support sleeve, said second connector positioned to engage with said first connector (figs 1a-1b, member 9); and 
a friction pad attached to said support sleeve (fig 1a-1b, members 38 and 41).  
Regarding claim 2, Shiono discloses said support sleeve further comprising a strap extending outward from said first longitudinal edge (fig 1a-1b, members 16-17).  
Regarding claim 3, Shiono discloses said strap further comprising said first connector (fig 1a-1b).  
Regarding claim 4, Shiono discloses a collar attached to said support sleeve along a proximal transverse edge of said support sleeve (fig 1a-1b, member 26).  
Regarding claim 5, Shiono discloses a second collar attached to said support sleeve along a distal transverse edge of said support sleeve (fig 1a-1b, member 27).  
Regarding claim 6, Shiono discloses said collar along said proximal transverse edge extends from said first longitudinal edge to said second longitudinal edge (fig 1a-1b).  
Regarding claim 7, Shiono discloses said collar along said proximal transverse edge does not extend past said first longitudinal edge (fig 1a-1b).  
Regarding claim 8, Shiono discloses said collar along said proximal transverse edge does not extend past said second longitudinal edge (fig 1a-1b).  
Regarding claim 9, Shiono discloses said collar is made from a material having lower stretch (i.e. non-stretchable material, col 3, lines 45-50) than said elastic material of said support sleeve (col 3, lines 25-30).  
Regarding claim 10, Shiono discloses said collar is attached to a front side of said support sleeve (fig 1a).  
Regarding claim 11, Shiono discloses n said collar is attached to a back side of said support sleeve (fig 1b).  
Regarding claim 12, Shiono discloses said friction pad is attached to a back side of said support sleeve (fig 1 b).  
Regarding claim 13, Shiono discloses a second friction pad attached to a front side of said support sleeve (fig 1b, members 12 and 14).  
Regarding claim 14, Shiono discloses said friction pad is made from a material having lower stretch (i.e. polyurethane or non-woven fabric, col 3, lines 31-35) than said elastic material of said support sleeve (col 3, lines 25-30).  
Regarding claim 18, Shiono discloses said friction pad extends from a proximal transverse edge to a distal transverse edge of said support sleeve (fig 1b, member 41).  
Regarding claim 19, Shiono discloses an apparatus, comprising: 
a support sleeve formed from an elastic material (fig 1a-1b, member 1, col 3, lines 25-30); 
Docket No: 683-001CIPa strap (fig 1a-1b, member 16) attached to said support sleeve, said strap comprising a first connector (figs 1a-1b, member 24);  

a friction pad attached to said support sleeve (fig 1a-1b, members 38 and 41).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiono (5,024,216) as applied to claim 1 above, and further in view of J. H. Rawlings (3,044,075).
Regarding claims 15-17, Shiono teaches all of the limitations of claim 1 except a stiffener attached to said support sleeve, said stiffener having less stretch than other parts of said support sleeve, wherein said stiffener is interposed between a front surface of said support sleeve and said friction pad, and wherein said stiffener is attached to a back side of said support sleeve.  

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the pad of Shiono by adding an stiffener structure, which is less stretch than any other parts, in between the sleeve and the pad, as taught by Rawlings, in order to add another layer of protection to the body of the user which not only absorbs the impact but prevents shock to the user and to other person who may come in contact (Rawlings, col 2, line 60-63).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 9, and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,368,594 (herein after LaCroix). Although the claims at issue are not identical, they are not they both discloses a support sleeve, friction pad, traps with connectors, and collars on both sides.
Claims 1-6, 9 and 19 are rejected over claim 1 of LaCroix.
Claim 18 is rejected over claim 5 of LaCroix.
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHAUN R HURLEY/Primary Examiner, Art Unit 3732